             Case 4:20-cv-01412-BRW Document 9 Filed 03/23/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

MICHAEL OTIS ROBERTSON                                                                     PLAINTIFF

v.                                  Case No: 4:20-cv-01412 BRW


WILLIAMS, et al.                                                                       DEFENDANTS


                                                ORDER

        On February 9, 2021, United States Magistrate Judge Patricia Harris entered an order

informing Mr. Robertson that he must file an application to proceed in forma pauperis (“IFP”)

that reflects his free-world financial status or pay the full filing and administrative fees within 30

days.1 Mr. Robertson was warned that his complaint may be dismissed if he did not do so. It has

been over 30 days since Mr. Robertson was directed to file a free-world IFP application or pay

the full filing and administrative fees, and he has not done so. Accordingly, this case is

DISMISSED without prejudice for failure to comply with Local Rule 5.5(c)(2), failure to

respond to court orders, and for failure to prosecute.2

        IT IS SO ORDERED this 23rd day of March, 2021.


                                                         Billy Roy Wilson_________________
                                                         UNITED STATES DISTRICT JUDGE




        1
            Doc. No. 8.
        2
          See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power to
dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for abuse of
discretion).
